             Case 2:16-cr-00024-MCE Document 209 Filed 06/01/20 Page 1 of 2

 1
     MCGREGOR W. SCOTT
 2   United States Attorney
     ANDRÉ M. ESPINOSA
 3   KATHERINE T. LYDON
     Assistant United States Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-0024 MCE
11
                                  Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
12                                                      IN THE PARTIES’ NOTICE
                           v.
13
     HELAMAN HANSEN,
14
                                 Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the parties’ joint

18 Request to Seal, IT IS HEREBY ORDERED that Exhibit 1 to the parties’ stipulation and proposed

19 order, pertaining to medical records concerning defendant Helaman Hansen, and the parties’ Request to

20 Seal shall be SEALED until further order of this Court.

21          It is further ordered that access to the sealed documents shall be limited to the government and

22 counsel for the defendant.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
30    FORTH IN GOVERNMENT’S NOTICE
              Case 2:16-cr-00024-MCE Document 209 Filed 06/01/20 Page 2 of 2

 1          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

 2 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

 3 the government’s request, sealing the government’s motion serves a compelling interest. The Court

 4 further finds that, in the absence of closure, the compelling interests identified by the government would

 5 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

 6 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 7 interests identified by the government.

 8          IT IS SO ORDERED.

 9 Dated: May 29, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET           2
30    FORTH IN GOVERNMENT’S NOTICE
